Case 1:20-cv-06179-PAE Document 34 Filed 05/06/21 Page 1 of 2
Case 1:20-cv-06179-PAE Document 32 Filed 04/12/21 Page 1 of 2

JONES DAY

250 VESEY STREET + NEW YORK, NEW YORK 10281,1047 DIRECT NUMBER: (212) 326-7881

TELEPHONE: +1.212.326.3939 + FACSIMILE: + 1.212.758.7306 JCLAY@JONESDAY.COM

April 12, 2021

BY ECF

Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 1305
New York, New York 10007

Re: Klaus v. M&T Bank Corp., et al., No. 1:20-cv-6179 (S.D.N.Y.}
Joint Motion for Extension of Discovery Period

Dear Judge Engelmayer:

Defendant Experian Information Solutions, Inc. (“Experian”) and Plaintiff Sandra Kiaus
(“Plaintiff”) (collectively, the “Parties’”), by counsel, jointly request an extension of the discovery
period by thirty (30) days.' This is the Parties’ second extension request with respect to extending
the discovery period.

The Parties request a thirty (30) day extension of the deadlines for Fact Discovery
and Expert Discovery, making the new deadlines as such:

1, Fact Discovery shall be completed by 5/12/2021; and
2. Expert Discovery shall be completed by 6/25/2021.

The Parties have been diligently engaging in settlement negotiations with the goal of
resolving this matter without the need for remote depositions. The Parties represent that the
settlement negotiations have been fruitful and the Parties are optimistic of a settlement prior to the
scheduled May 10, 2021 case management conference.

The Parties have begun to discuss options for scheduling remote depositions should they
become necessary. Remote depositions require significantly more lead time than in-person
depositions, as the Parties must agree on the software platform, the court reporting vendor, and the
deposition protocols that will govern during and after the depositions. For these reasons, the

 

! Defendant M&T Bank Corp. does not object to the Parties’ request for an extension of the discovery
deadlines.

 
Case 1:20-cv-06179-PAE Document 34 Filed 05/06/21 Page 2 of 2
Case 1:20-cv-06179-PAE Document 32 Filed 04/12/21 Page 2 of 2

The Honorable Paul A. Engelmayer

April 12, 2021
Page 2

Parties respectfully request an extension of the discovery deadlines in this case, to allow the Parties
to complete fact discovery by May 12, 2021, and to complete expert discovery by June 25, 2021.

Dated: April 12, 2021

Respectfully submitted,

/s/ Juliana 8. Clay
Juliana Clay

JONES DAY

250 Vesey Street

New York, New York 10281
Tel: (212) 326-7881
jclay@jonesday.com

Attorney for Defendant
Experian Information Solutions, Inc.

/s/ Abel L, Pierre

Abel L. Pierre

LAW OFFICE OF ABEL L. PIERRE, PC
140 Broadway, 46th Floor

New York, NY 10005

Tel: (212) 766-3323
abel@apierrelaw.com

Attorney for Plaintiff
Sandra Klaus

On April 13, 2021, the Court directed the parties to file a status update as to the potential for
settlement by May 5, 2021. No such update has been filed. The parties are directed to file
that status update in advance of the conference presently scheduled for May 10, 2021, which
states whether that conference should be adjourned, by noon on May 7, 2021.

SO ORDERED.

fal A Capel

PAUL A, ENGELIMA YER
United States District Judge

 
